Citation Nr: 0705538	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  03-24 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from November 1962 to November 1966, including 
service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2000 and March 2002 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in February 2003.  A statement of the case was 
issued in July 2003, and a substantive appeal was received in 
August 2003.  

A VA Form 9 was received in August 2003 indicating that the 
veteran requested a Board hearing at the local RO.  In a 
letter received in March 2004, the veteran cancelled his 
hearing.  By letter dated in October 2005, the veteran's 
representative confirmed that the veteran cancelled his 
hearing, and to the Board's knowledge, there has been no 
request to reschedule.  Accordingly, the Board finds that the 
veteran has withdrawn his request for a Board hearing. 

The reopened claim of service connection for PTSD is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
PTSD was denied by a December 1990 rating decision and 
confirmed in a May 1991 decision; the veteran did not timely 
appeal that determination.  

2.  A reopening of the veteran's service connection claim for 
PTSD was denied by an April 2000 rating decision, shortly 
after which, the veteran submitted additional evidence in 
support of his claim and requested that an appeal be 
initiated if the claim continued to be denied.  

3.  In a March 2002 decision, the RO revisited the veteran's 
previous request to reopen the claim of service connection 
for PTSD in light of the Veterans Claims Assistance Act of 
2000; however, the RO continued to deny the veteran's claim, 
and the veteran initiated a timely appeal.  

4.  Certain evidence received since the May 1991 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for PTSD, is not cumulative 
or redundant, and is so significant that it must be 
considered in order to fully decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1990 and May 1991 rating decisions are 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
RO's May 1991 rating decision; thus, the claim of service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of reopening the 
veteran's claim for service connection, no further discussion 
of VCAA is necessary at this point.  The matter of VCAA 
compliance with regard to the other issue will be addressed 
in a future merits decision on that issue after action is 
undertaken as directed in the remand section of this 
decision.

New and Material Evidence

The request to reopen the veteran's claim for PTSD involves 
an underlying claim of service connection.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. See 38 C.F.R. § 3.304(f) 
(2006).  Although service connection may be established based 
on other in-service stressors, the following provisions apply 
for specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2006).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  The Board notes that the provisions 
of 38 C.F.R. § 3.156(a) were amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case as the veteran's current attempt to reopen 
the claim of entitlement to service connection for PTSD was 
received in January 2001.

For purposes of this appeal, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran's original claim of service connection was denied 
by rating decision of December 1990.  At that time, the 
evidence of record did not show a clear diagnosis of PTSD or 
a corroborated stressor, and there was no indication that the 
veteran was engaged in combat with the enemy.  Subsequent to 
that determination, the veteran provided evidence of a 
current diagnosis of PTSD, but the RO continued the prior 
denial in May 1991 because the diagnosis of PTSD was not 
supported by a corroborated stressor.  The veteran did not 
timely appeal that determination.  

In an April 2000 decision, the RO found that new and material 
evidence had not been submitted to reopen a previously denied 
claim of service connection for PTSD.  In essence, the RO 
denied the veteran's claim to reopen based on a finding that 
any additional evidence submitted was merely cumulative and 
redundant of evidence previously submitted.  More 
specifically, the new evidence did not cure the prior defect 
of a lack of a corroborated stressor and the new evidence 
lacked the specific information need to verify his claimed 
stressors.  The veteran did not file a notice of disagreement 
within one year from the date of the notification of the 
rating decision to appeal the denial of the claim.  See 
38 U.S.C.A. § 7105 (b)(1).  However, in a statement received 
at the RO in January 2004, during the one year following the 
issuance of the April 2000 denial, the veteran submitted 
additional evidence for consideration and indicated that he 
wished to appeal the decision if the claim continued to be 
denied.  The claim was not revisited until after the 
enactment of the VCAA.  In a March 2002 decision, the claim 
was again denied based on a finding that new and material 
evidence had not been submitted.  The veteran subsequently 
appealed that determination.  Under the circumstances, the 
Board finds that the April 2000 decision did not become 
final.  See 38 U.S.C.A. § 7105(c).

The evidence of record at the time of the May 1991 and April 
2000 rating decision consisted of the veteran's VA treatment 
records from December 1989 to March 1990 that were previously 
submitted.  The evidence also included August 1998 to March 
2000 VA treatment records that were new, but did not verify 
the veteran's claimed stressors. 

Additional evidence submitted since the May 1991 rating 
includes the December 1989 to March 1990 VA treatment records 
which include a diagnosis of PTSD, and various statements 
from the veteran and his representative regarding the 
veteran's claimed stressors.  The Board notes that this 
evidence is cumulative and redundant of evidence previously 
submitted.   

Evidence not previously submitted, however, included a letter 
from the Department of the Navy's Personnel Management 
Support Branch regarding a search of the veteran's unit 
diaries.  The purpose of this letter was to inform the RO 
that a search did not provide any corroborating evidence with 
regard to the veteran's claimed stressors; however, the 
letter suggested that the RO attempt to obtain records from 
other sources.  Although this evidence is new, the veteran's 
stressors remain uncorroborated.  

Nevertheless, what is new, and material, to this case are the 
veteran's assertions, supported by the veteran's 
representative, that corroboration of the veteran's stressors 
is not necessary because the veteran asserts that he was, in 
fact, engaged in combat with the enemy.  As such, the veteran 
asserts that corroboration of his claimed stressors is not 
dispositive of this claim.  As noted above, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f)(1) (2006).  The veteran's representative pointed 
out that the veteran's personnel records reflect that the 
veteran participated in two different counterinsurgency 
operations between May 1966 and October 1966.  The RO has 
never addressed these contentions.  

This newly received evidence bears directly and substantially 
upon the issue of entitlement to service connection for PTSD, 
is not cumulative or redundant, and is so significant that 
the new evidence must be considered in order to fully decide 
the merits of the claim.   Accordingly, the claim of 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. § 5108.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for PTSD.  To that extent, the 
appeal is granted, subject to the directions set forth in the 
remand section of this decision.




REMAND

The veteran has claimed entitlement to service connection for 
PTSD due to his period of active service.  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

A May 2003 request was sent to the Commandant of the Marine 
Corps for supporting evidence of the veteran's alleged 
stressors.  Part of the May 2003 response from the Department 
of the Navy provided that a search of unit diaries from May 
1966 to June 1966, and September 1966 to October 1966 did not 
show any casualties.  It appears that the veteran was not 
notified of the response until a July 2003 statement of the 
case.  

In accordance with the Department of the Navy's suggestion, a 
request was sent by the RO in May 2003 to the Marine Corps 
Historical Center in Washington, DC for information 
concerning the veteran's unit contained in the command 
chronologies submitted by the veteran's unit.  It appears to 
the Board that no response, to date, has been received and 
that the veteran was not informed of the lack of response.

The Board also notes that in a May 2003 letter, the RO 
notified the veteran that a request was submitted to the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR).  A copy of that request is not associated 
with the claims file.  And, it appears that a response has 
not been received and that the veteran was not informed of 
the status of the search.  

In all instances, it appears that the veteran was not 
properly notified of the results of each search.  Appropriate 
action must be taken to inform the veteran of the status of 
the searches and to provide him with another opportunity to 
submit evidence and additional information accordingly.   

Also, a copy of the August 1990 South Dakota Disability 
Determination Services PTSD examination linking the veteran's 
PTSD to service is of record.  The veteran has indicated and 
the Social Security Administration (SSA) has confirmed that 
the veteran is in receipt of workman's compensation.  
Accordingly, a complete record of the veteran's workman's 
compensation file should be associated with the veteran's 
claims folder to determine the relationship, if any, between 
the veteran's PTSD and workman's compensation.  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate service connection claims, but he was not 
provided with notice of the type of evidence necessary to 
establish and initial disability rating and/or an effective 
date for the disability on appeal.  Since the appeal is being 
remanded for other reasons outlined above, it is appropriate 
to also direct that the RO furnish proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) to comply with 
the Court's holding.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an initial disability rating 
and/or effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should take appropriate action 
to request any workman's compensation 
records of the veteran from the South 
Dakota Disability Determination Services, 
and records from the Social Security 
Administration, not already associated 
with the claim file.  If no such records 
exist, a negative response should be 
provided.  

3.  The RO should take appropriate steps 
to notify the veteran regarding the 
results of the search for verification of 
stressors, and should afford him another 
opportunity to provide additional 
information regarding the claimed 
stressors to which he was exposed during 
his period of service and allow him an 
opportunity to provide evidence to 
support his assertion that he was engaged 
in combat with the enemy during service 
in Vietnam.  He should provide specific 
details of the claimed stressful events 
during service, to include dates, places, 
detailed descriptions of the events, his 
service units, duty assignments and the 
names and other identifying information 
concerning any individuals involved in 
the events.

4.  Then, the RO should review the claims 
folder thoroughly and prepare a summary 
of all stressors alleged by the veteran.  
This summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to the Commandant of the 
Marine Corps; Marine Corps Historical 
Center in Washington DC; and USASCRUR, 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197 in a second attempt 
to verify the alleged stressors.  All 
should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors and other 
pertinent reports pertaining to the 
veteran's units.  Any additional 
development recommended by that office 
should be accomplished by the RO.  If the 
veteran's alleged stressors cannot be 
corroborated, then the aforementioned 
facilities should provide a negative 
response.  

5.  If a determination is made that the 
veteran did engage in combat with the 
enemy, or, if a claimed stressor is 
corroborated, the veteran should be 
scheduled for a VA psychiatric 
examination for the purpose of clarifying 
the nature and etiology of any current 
psychiatric disorders.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
conjunction with the examination.

The examiner should be informed of the 
details of any corroborated stressor.  If 
PTSD is diagnosed, the examiner should 
clearly indicate whether or not it is due 
to a corroborated stressor if a 
determination is made that the veteran 
did not engage in combat with the enemy.

6.  After completion of the above, the RO 
should review the expanded record and 
adjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the determination of this claim 
is unfavorable to the veteran, the RO 
must issue a supplemental statement of 
the case and provide him an opportunity 
to respond before this case is returned 
to the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


